Exhibit 10.1


NON-DISCLOSURE, NON-COMPETITION AND NON-SOLICITATION AGREEMENT


This Non-Disclosure, Non-Competition and Non-Solicitation Agreement (the
“Agreement”) is made between Philip J. Hawk (“Mr. Hawk”) and Team Industrial
Services, Inc., Team, Inc., and their affiliated entities (collectively the
“Company”), effective as of August 8, 2016 (the “Effective Date”) for sufficient
consideration as agreed to by the Parties. Mr. Hawk and the Company may be
referenced individually as “Party” or collectively as the “Parties.” This
Agreement is in conjunction with Mr. Hawk’s service on Team, Inc.’s Board of
Directors (“Board”) and his transition to a non-employee member of the Board.
Section 1.Accelerated Vesting of Restricted Stock Units. The Company will, as
soon as administratively feasible after the effective date of this Agreement,
accelerate the vesting of certain of Mr. Hawk’s unvested restricted stock units,
remove Mr. Hawk’s continued employment as a condition for vesting under the
long-term performance stock units, clarify the termination date for exercising
options under the 2007 non-qualified stock option award agreement and deliver
the underlying shares as set forth on Exhibit “A” to this Agreement (the
“Accelerated Vesting”). Mr. Hawk acknowledges that this Accelerated Vesting is
not due to Mr. Hawk under any agreement or obligation of the Company and is
provided solely in exchange for Mr. Hawk’s promises made in this Agreement.


Section 2.Non-Disclosure of Company’s Confidential Information. In connection
with Mr. Hawk’s service on the Board, and in exchange for Mr. Hawk’s promises
made in this Agreement, the Company will provide Mr. Hawk with access to its
Confidential Information and Company Relationships, which Mr. Hawk acknowledges
to be valuable and critical to maintaining the Company’s competitive advantage.
Mr. Hawk acknowledges that “Confidential Information” includes, all information
used by the Company in its business and not known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business opportunities and strategies, growth plans, potential mergers and
acquisitions, information about third parties, training, and any issues or
information coming before Board review or discussion, or any information
designated or treated as confidential during Mr. Hawk’s service on the Board.
The Company also shall provide Mr. Hawk with access to, information about, and
the unique opportunity to develop business relationships with, the Company’s
customers, clients, vendors, business partners, potential acquisition targets,
consultants, and other persons or entities with whom the Company has developed a
business relationship and goodwill (collectively, “Company Relationships”). Mr.
Hawk agrees that he will not, during his service on the Board, or at any time
thereafter, make any disclosure or use of any Confidential Information, except
as may be reasonably necessary in performing his duties for the benefit of the
Company or as part of a good faith report or related disclosures to any
governmental agency or entity regarding potential violations of applicable
federal, state or local law or to take other actions protected as whistleblower
activity under applicable law. Mr. Hawk shall return or destroy (and provide
written confirmation of the date and content and manner of the information
destroyed), all Confidential Information to the Company upon request or upon the
termination of his Board service. The term “Confidential Information” does not
include any information that (a) is or becomes, available to Mr. Hawk on a
non-confidential basis from a source other than the Company or its advisors or
employees or others with an obligation to keep it confidential, or (b) is
developed or derived by Mr. Hawk without the aid, application or use of such
Confidential Information, including, without limitation, general perspectives on
industry practices and business management that were developed, in part, during
Mr. Hawk’s tenure with the Company.


Section 3.Non-Competition. Because of the Company’s legitimate business interest
in protecting its Confidential Information and Company Relationships, in
exchange for the Company’s promises made in this Agreement and as a material
incentive for the Company to enter into this Agreement, Mr. Hawk agrees that he
will not, at any time during his service on the Board, and for the later of (1)
three years from the effective date of this Agreement or (2) the period
commencing on the date of termination of Mr. Hawk’s service on the Board and
continuing for twelve (12) months thereafter (collectively referred to as the


1

--------------------------------------------------------------------------------




“Restricted Period”), directly or indirectly, for himself or for others, in any
state of the United States or in any business location worldwide where the
Company is conducting or actively planning to conduct business as of the date
Mr. Hawk’s Board service ends or in the previous twenty-four (24) months (the
“Restricted Territory”), engage in any Prohibited Activity. “Prohibited
Activity" is any activity involved with or supporting the same or similar
business as the Company, or any activity which in any other way provides the
same or similar services as the Company provided during Mr. Hawk’s Board service
up to the effective date of this Agreement, whether such actions are taken on
behalf of Mr. Hawk or for others as set forth on Exhibit “B” to this Agreement;
provided, that, for the avoidance of doubt, the Parties acknowledge and agree
that the Company, as of the effective date of this Agreement, does not provide
industrial cleaning services in North America. Mr. Hawk expressly acknowledges
and agrees that, due to the nature of his service with the Company, any
activities falling within the definition of Prohibited Activity would
necessarily and inevitably involve the use and/or disclosure by Mr. Hawk of the
Company’s trade secrets and Confidential Information or Company Relationships.


Section 4.Non-Solicitation of Company Employees. Because of the Company’s
legitimate business interest in protecting its Confidential Information and
Company Relationships, in exchange for the Company’s promises made in this
Agreement and as a material incentive for the Company to enter into this
Agreement, Mr. Hawk hereby agrees that he will not, at any time during the
Restricted Period, for himself or for any other person or entity, solicit, hire
or seek to hire any current or former (within the prior six months) employees of
the Company, or in any other manner attempt, directly or indirectly, to
influence, induce, or encourage any such current or former employees of the
Company to leave his or her employment or work with the Company (“Prohibited
Solicitation”). Mr. Hawk further agrees not to use or disclose to any person or
entity any information concerning the names, addresses, work or personal
telephone numbers of any such current or former employees of the Company in
association with any Prohibited Solicitation. Notwithstanding the foregoing, Mr.
Hawk will not be deemed to have engaged in a Prohibited Solicitation about which
he had no knowledge or participation. However, providing an introduction to or
information about a person to be solicited or recruited will be considered
participation in such solicitation.


Section 5.Injunctive, Equitable and Legal Relief. Mr. Hawk acknowledges that he
has or will receive sufficient monetary and other consideration from the Company
to justify the restrictions in this Agreement. In the event of (a) a breach, as
finally determined by a court of competent jurisdiction in a non-appealable
decision, or (b) any challenge to or finding of enforceability of any term of
this Agreement, Mr. Hawk shall immediately forfeit all rights to any long-term
performance stock units and restricted stock units and shall return to the
Company all rights to and any value received from the restricted stock units
subject to the Accelerated Vesting under this Agreement scheduled and delivered
to him after calendar year 2016. For any restricted stock units scheduled to be
delivered after calendar year 2016, but not yet delivered at the time of an
enforceability challenge or finding of breach, Mr. Hawk shall immediately
forfeit all rights to such restricted stock units and the Company shall be
relieved of any obligation of delivery. Such return or forfeiture of delivery is
not considered liquidated damages and is in addition to the Company’s right to
seek any and all remedies available at law or in equity, including, the recovery
of damages from Mr. Hawk, as well as attorneys’ fees or costs involved in
litigating this Agreement, and specific performance and injunctive relief as
monetary damages will not be sufficient to remedy such breach or challenge to
the terms of this Agreement. The Parties agree that only in the event of
litigation of any alleged breach of the terms of this Agreement, and not in the
case of a challenge to the enforceability, that the prevailing party, as finally
determined by the applicable court, shall be entitled to his or its reasonable
attorney fees and costs incurred in litigating the terms of this Agreement.


Section 6.No Use of Other Parties’ Confidential Information or Conflicting
Obligations of Mr. Hawk. Mr. Hawk promises that he will not use, disclose to the
Company, bring on Company premises, or induce the Company or any of its
directors, agents or employees to intentionally or unintentionally use or
disclose,


2

--------------------------------------------------------------------------------




any confidential or proprietary information or material belonging to any other
person or entity and for which the Company is not an authorized user. Mr. Hawk
will not enter into any agreement or undertake any other duty, whether written
or oral, in conflict with the provisions of this Agreement. Mr. Hawk represents
that his service on the Board will not breach any agreement or other duty Mr.
Hawk has to keep in confidence proprietary information, knowledge or data
belonging to other persons or entities.


Section 7.Certain Acknowledgements. It is acknowledged and agreed that Mr. Hawk
is involved in a variety of businesses and may have acquired (or invested in),
or may acquire (or invest in), directly or indirectly, other businesses. For
avoidance of doubt, nothing in this Agreement is intended to limit Mr. Hawk’s
ability to acquire, invest in, advise, manage or operate such other businesses,
as long as, in doing so, Mr. Hawk does not violate any provision of this
Agreement, or any other obligations Mr. Hawk has towards the Company, including
duties under any applicable law or agreement such as fiduciary and loyalty and
confidentiality duties as a Team director, and all policies and procedures
applicable to Team directors such as the Code of Conduct, governance principles,
and all of the Company’s board policies and procedures.


Section 8.Choice of Law and Mandatory Forum; Waiver of Jury Trial. This
Agreement is entered into under, and shall be governed for all purposes by, the
laws of the State of Texas. Unless any injunctive or equitable relief sought
requires filing elsewhere, the Parties agree to submit all disputes arising out
of or relating to this Agreement to the exclusive jurisdiction of the state and
federal courts, as appropriate, in Harris County, Texas. Mr. Hawk hereby
expressly consents to the jurisdiction of the foregoing courts for such purposes
and waives any challenges to the jurisdiction of the foregoing courts. The
Parties waive all rights to a jury trial for any claims between them under this
Agreement or otherwise. The Parties consent to trial by the judge.


Section 9.Successors/Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective heirs, legal representatives,
successors, beneficiaries, and permitted assigns. The Company shall be permitted
to assign or otherwise transfer this Agreement to any person, association, or
entity which may hereafter acquire or succeed to all or substantially all of the
business or assets of the Company by any means whether direct or indirect, by
purchase, merger, consolidation, or otherwise without Mr. Hawk’s consent. This
Agreement is personal to Mr. Hawk and not assignable by him.


Section 10.Notices. Any notices under this Agreement shall be addressed as
follows and delivered by any means which provides a receipt upon delivery.
Notices to the Company shall be sent to the attention of Chief Executive Officer
and Executive Vice-President and Chief Legal Officer, 13131 Dairy Ashford,
Suite 600, Sugar Land, TX 77478 or ted.owen@teaminc.com and
butch.bouchard@teaminc.com. Notices to Mr. Hawk shall be sent to: 4 Bradfield
Court, Houston, TX 77024 or phil.hawk@teaminc.com and Philip.j.hawk@gmail.com. 


Section 11.Reasonableness of the Restrictions, Severability. The Parties agree
that the restrictions in this Agreement are reasonable and necessary to protect
the Company’s Confidential Information and Company Relationships. Nevertheless,
if any court having jurisdiction finds any terms to be unenforceable for any
reason, the court shall modify them to be enforceable. If such court finds any
term of this Agreement to be unenforceable, it shall be severed and such finding
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.


Section 12.Entire Agreement, Existing Duties, Modification of Agreement, No
Waiver. The Parties have not relied upon any representations or statements,
written or oral, not set forth in this Agreement. This Agreement represents the
entire understanding between the Parties on the matters addressed, except that
it supplements and does not replace any other agreement or obligation under any
law between the Parties regarding fiduciary duties, duties of loyalty, conflict
of interest, code of ethical conduct, confidentiality, non-


3

--------------------------------------------------------------------------------




disclosure, non-competition, and/or non-solicitation obligations. This Agreement
may not be modified, changed or altered by any promise or statement by the
Company other than in writing signed by Mr. Hawk and an authorized
representative of Company. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. No failure by either Party
hereto at any time to give notice of any breach by the other Party of, or to
require compliance with, any condition or provision of this Agreement shall (i)
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time, or (ii) preclude insistence upon strict
compliance in the future.


Agreed to and Executed By:


TEAM, INC.
 
 
 
 
 
 
 
By:
/s/ Ted W. Owen
 
 
 
 
 
 
 
 
 
Printed Name:
Ted W. Owen
 
 
 
 
 
 
 
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
Date Signed:
August 8, 2016
 
 
 
 
 
 
 
 
/s/ Philip J. Hawk
 
PHILIP J. HAWK
 
 
 
 
 
 
 
 
Date Signed:
August 8, 2016
 





4